 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY DICKERSON,                                 No. 2:17-cv-0144 DB P
12                       Petitioner,
13               v.                                      ORDER
14    PATRICIA L. VASQUEZ, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Tulare County Superior Court. Tulare County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24           Good cause appearing, IT IS HEREBY ORDERED that:

25           1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno; and

27           2. All future filings shall reference the new Fresno case number assigned and shall be

28   filed at:
                                                        1
 1                                  United States District Court
                                    Eastern District of California
 2                                  2500 Tulare Street
                                    Fresno, CA 93721
 3

 4   Dated: March 28, 2019

 5

 6

 7

 8
     DLB:12
 9   DLB:1/Orders/Prisoner/Civil.Rights/dick0144.109


10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               2
